IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

PETER BALDSCHUN, Individually, and as §
Surviving Spouse and Administrator of the
Estate Of MALLORY PYLES BALDSCHUN
Deceased, and as Natural Guardian and

Next Friend of O.B., H.B., and E.B Minor
Children; and PETER BALDSCHUN,
Individually and as Natural Guardian and
Next Friend of H.B., a Minor Child

Plaintiff,
vs. CIVIL ACTION NO. 4:19-CV-83
ACTION RESOURCES, LLC.,

CABB NORTH AMERICAN, INC., AND
JAMES ANDREW WILSON II

€09¢0¢00°€0¢00¢000@€00¢0>¢0¢€0300°<0>€0>@¢00¢00¢0>¢00

Defendants.
DEFENDANTS ACTION RESOURCESl LLC AND

JAMES ANDREW WILSON II’S JOINDER TO DEFENDANT
CABB NORTH AMERICA, INC.’S NOTICE OF REMOVAL

Defendants ACTION RESOURCES, LLC (hereinafter “Action Resources”) and
JAMES ANDREW WILSON II hereby file the within Joinder to Defendant CABB North
Arnerica, Inc.’s Notice of Removal in the above-styled and numbered cause, and in support thereof

state as follows:

I. JOINDER
Action Resources and J ames Andrew Wilson II hereby join Defendant CABB North
America, Inc.’s (“CABB”) Notice of Removal (Docurnent 1) and incorporates all of the allegations

set forth in CABB’s Notice of Removal as though the same were set forth at length herein.

lI. PRAYER
WHEREFORE, Defendants ACTION RESOURCES, LLC and JAMES ANDREW
WILSON II respectfully pray and request that further proceedings in the lawsuit pending in the
164th Judicial District Court of Harris County, Texas at Cause No. 2018-88966 be discontinued,
that Cause No. 2018-88966 be removed to federal court, that a federal court assume full
jurisdiction over this action as provided by law, and that a federal court grant Action Resources,

LLC all other relief, at law or in equity, to which these Defendants may be justly entitled.

Respectfully Submitted,

MCCOY LEAVITT LASKEY LLC
20726 Stone ()ak Parkway, Suite l 16
San Antonio, Texas 78258
(210)-446-2828 Oftice
(210)-522-7020 (FAX)

l\/IICHAEL l. EZ
State Bar No. 2 86()4
Email: mramirez@mlllaw.com
DAVID A. DuBOIS

State Bar No. 2409887l
Email: ddubois@mlllaw.com

 

ATTORNEYS FOR DEFENDANTS
ACTION RESOURCES, LLC and
JAMES ANDREW WILSON II

 

Defendants Action Resources, LLC and James Andrew Wilson II’s joinder to
Defendant CABB North America, lnc.‘s Notice of Removal Page 2

CERTIFICATE OF SERVICE

I do hereby certify that on the ggnfi day of January, 2019, the Court using the CM/ECF
System Which will send notification of such filing to the following:

Russell S. Post Fax No. 713/951~3720
Jacqueline M. Furlow Email: rp ost@.beckredden.com
BECK REDDEN, LLP Email: ifurlow:"'rhbeckredden.com

 

1221 McKinny Street, Suite 4500
Houston, Texas 77010

J ames E. Butler Fax No. 706/323-2962
Brandon L. Peak

Rory A. Weeks

BUTLER WOOTEN & PEAK

105 13th Street

P.O. Box 2766

Columbus, GA 31902

Carson A. Royal Fax No. 706/86}-6838
HARRISS & HARTMAN LAW FIRM, P.C.

200 McFarland Building

P.O. Drawer 220

Rossville, GA 30741

Attorneysfor P!aimiff

Michael A. Shaunessy Fax No. 512/495-6093
Marcus V. Eason Email: mshaunessy@mcgirmislaw.com
MCGlNNIs LOCHRIDGE LLP meason@mcginnislaw.com

600 Congress Avenue, Suite 2100
Austin, Texas 78701-2986

Neil A. Brunetz Fax No. 423/785-8480

C. Crews Townsend Email: neil.brunetz@millermartin.com
MILLER & MARTIN PLLC crews.townsend@millermartin.com
1200 Volunteer Building

832 Georgia Avenue

Chattanooga, TN 37402

Attorneysfor Defendant
CA BB Narrh America, rm-_ 4
DAVID A. DuBY

Defendants Action Resources, LLC and James Andrew Wilson Il’s Joinder to
Defendant CABB North America, lnc.’s Notice of Removal Page 3

 

 

